Citation Nr: 1038473	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1943 to January 1946.  
The Veteran died in December 2005.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for the cause of the 
Veteran's death.

This matter was previously remanded by the Board in July 2009 for 
additional development of the appellant's claims for service 
connection for the cause of the Veteran's death and for accrued 
benefits.  The Board also referred a claim of entitlement to VA 
death pension benefits under 38 U.S.C.A. § 1541 to the RO for 
initial consideration.

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

At the time of the Veteran's death, there were no monetary 
benefits due to him and unpaid.




CONCLUSION OF LAW

Entitlement by a surviving spouse to accrued benefits is not 
warranted.  38 U.S.C.A. § 5121 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Subsequent to the initial adjudication of the appellant's claims, 
a letter dated in April 2010 was sent to the appellant in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
notified of the evidence that was needed to substantiate her 
claim; what information and evidence that VA will seek to provide 
and what information and evidence the appellant was expected to 
provide, and that VA would assist her in obtaining evidence, but 
that it was her responsibility to provide VA with any evidence 
pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

Here, the duty to notify was not satisfied prior to the initial 
decision on the Veteran's claims by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of the April 2010 letter that 
addressed all notice elements, including the criteria for 
establishing entitlement to accrued benefits.  Although the 
notice letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial to 
the appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the claim was then readjudicated 
by way of an SSOC in July 2010, after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 
1974) ("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  In order for the United 
States Court of Appeals for Veterans Claims (Court) to be 
persuaded that no prejudice resulted from a notice error, "the 
record must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

B.  Law and Analysis

The relevant statute provides that periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at death 
under existing ratings or decisions, or those based on evidence 
in the file at the date of death (referred to as "accrued 
benefits") and due and unpaid for a period not to exceed two 
years, shall, upon the death of such individual, be paid to the 
Veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002). 

For a survivor to be entitled to accrued benefits, the Veteran 
must have had a claim pending at the time of his death or have 
been entitled to benefits, accrued and unpaid, under an existing 
rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. 
Cir. 1998).

In the instant case, the Veteran did not have a claim for VA 
benefits pending at the time of his death, nor is there any 
indication that he was entitled to any benefits as yet unpaid.  
As such, the Board finds that the evidence of record 
preponderates against the appellant's claim for accrued benefits 
under 38 U.S.C.A. § 5121.




ORDER

Entitlement to accrued benefits is denied.


REMAND

Unfortunately, the Board finds that additional development is 
necessary in order to fully and fairly adjudicate the appellant's 
claim for service connection for the cause of the Veteran's 
death.

Pursuant to the Board's July 2009 remand of this matter, the 
claims file was referred to a VA examiner for an opinion as to 
whether it is at least as likely as not that the Veteran's 
service-connected posttraumatic stress disorder (PTSD) 
contributed substantially or materially to his cause of death.  
The examiner was instructed to provide a rationale for all 
opinions expressed.

In July 2010, the claims file was reviewed by an appropriate VA 
examiner.  The opinion report noted that the Veteran had multiple 
medical problems, including chronic obstructive pulmonary disease 
(COPD), carotid stenosis, hypothyroidism, hypertension, and 
congestive heart failure.  The cause of death listed on the 
certificate of death was atherosclerotic coronary artery disease.  
The examiner stated that, based on his review of the records, the 
Veteran's death was not caused by his service-connected PTSD.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
failure of the physician to provide a basis for his/her opinion 
affects the weight or credibility of the evidence.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

In this case, the VA examiner did not provide a rationale for his 
opinion that the Veteran's service-connected PTSD did not cause 
his death.  Moreover, the examiner did not provide an opinion as 
to whether the Veteran's PTSD contributed substantially or 
materially to the Veteran's cause of death.  The applicable 
regulations provide that the death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that a disability was either the 
principal or the contributory cause of death.  38 C.F.R. § 
3.312(a) (2010).  A principal cause of death is one which, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2010).  A contributory cause of death is 
one which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2010).

Therefore, a supplemental opinion is required which addresses the 
deficiencies in the July 2010 opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The claims file, including a copy of this 
remand, should be forwarded to the VA 
examiner who provided the July 2010 VA 
opinion.  After further review of the claims 
folder, including this remand, the examiner 
should address the following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) Veteran's 
service-connected PTSD contributed 
substantially or materially to his cause of 
death, or aided or lent assistance to the 
production of death.

A complete rationale for any opinion 
expressed should be provided.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  If the July 2010 VA examiner is not 
available, then the RO/AMC should forward the 
claims file to a new VA examiner, who should 
comply in full with the above instructions.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

4.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the appellant's claims based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


